DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 6-7, 10, 14-16, and 20 are objected to because of the following informalities:  
Claim 1 recites “… wireless communication device …” in line 1 of the preamble. However, lines 4, 10, 12, and 13 of claim 1 recite “communications device”. Appropriate corrections are required.
Claim 2 recites “… wireless communications device …” in lines 2-3 as well as in line 4 whereas line 1 of its independent claim (claim 1) recites “… wireless communication device …”. Appropriate corrections are required.
Claim 6 recites “… wireless communications device …” in line 3 whereas line 1 of its independent claim (claim 1) recites “… wireless communication device …”. Appropriate corrections are required.
Claim 7 recites “… wireless communications device …” in lines 2, 3, and 4 whereas line 1 of its independent claim (claim 1) recites “… wireless communication device …”. Appropriate corrections are required.
Claim 10 recites “… wireless communications device …” in line 3 whereas line 1 of its independent claim (claim 1) recites “… wireless communication device …”. Appropriate corrections are required.
Claim 14 recites “… wireless communications device …” in lines 2 and 3 whereas line 1 of its independent claim (claim 1) recites “… wireless communication device …”. Appropriate corrections are required.
Claim 15 recites “… wireless communication device …” in line 1 of the preamble. However, lines 10, 14, 18, and 19 of claim 15 recite “communications device”. Appropriate corrections are required.
Claim 16 recites “… wireless communications device …” in line 5 whereas line 1 of its independent claim (claim 15) recites “… wireless communication device …”. Appropriate corrections are required.
Claim 20 recites “… wireless communications device …” in line 4 whereas line 1 of its independent claim (claim 15) recites “… wireless communication device …”. Appropriate corrections are required.
Claim 1  recites “… signalling …” in lines 8 and 9. It should recite “… signaling …”. Appropriate spelling corrections are required.
Claim 15  recites “… signalling …” in lines 3 and 15. It should recite “… signaling …”. Appropriate spelling corrections are required.
Claim 1  recites “based the determination indicating that one of the objects …” in line 11. An “on” should be inserted between “based” and “the determination indicating …”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation " … based on the detection of the activity …", in line 9. There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of “activity” in the particular chain of claims.
Claims 16-20 and 31-32 depend from claim 15 and inherit the language of claim 15. Therefore, claims 16-20 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as applied to claim 15 above.
Claim 1 recites " … the communications device carried by a user …", in lines 3-4. The further limitation of “carried by a user” makes it unclear as to whether or not it is the same device as in the preamble.
Claims 2-14 depend from claim 1 and inherit the language of claim 1. Therefore, claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as applied to claim 1 above.
Claim 15 recites " … the wireless communications device carried by a user …", in lines 9-10. The further limitation of “carried by a user” makes it unclear as to whether or not it is the same device as in the preamble.
Claims 16-20 and 31-32 depend from claim 15 and inherit the language of claim 15. Therefore, claims 16-20 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as applied to claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US Patent No. 7880613 B1 by Maeng (hereinafter as Maeng) in view of U.S. PG Pub. No. 20150382160 A1 by Slay, JR. et al. (hereinafter as Slay).

As to Claim 1 Maeng teaches a method by a wireless communication device [Maeng, Col 6, Lines 3-10, Radio frequency communication device OIDDM 200] for monitoring objects capable of wireless communications, the method comprising: 
acquiring information identifying an expected set of objects [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it] which are associated with the detected activity [Maeng, Col 2, Lines 42-67, Objects identification tags are coupled to an activity such as exiting a location (e.g., a building)]; 

based on the determination indicating that one of the objects in the expected set is not in the proximity of the wireless communications device, notifying the user that at least one of the objects in the expected set is not in proximity of the wireless communications device [Maeng, Fig. 2 and Col 4, Lines 9-24, If OIDDM 200 determines that a user does not have one or more object identification tag(s), it alerts the user that the item with the object identification tag has been forgotten].
Maeng does not teach detecting an activity sensed as a change in location of the wireless communications device carried by a user. 
However in analogous art, Slay teaches detecting an activity sensed as a change in location of the wireless communications device carried by a user [Slay, Fig. 9 and Para 83-85, Alert application 501 of the mobile communication device 130 detects driving/movement activity of the mobile communication device based on mobile device moving faster than a threshold] and monitoring objects based thereon [Para 86].

As to Claim 2 Maeng modified by Slay teaches the method according to claim 1, further comprising: 
determining an actual set of objects which are in proximity of the wireless communications device [Maeng, Fig. 5, Step 501 identifies the object identification tags and compares them with the list], wherein the determining whether at least one of the objects in the expected set is not in proximity of the wireless communications device comprises:
determining whether at least one of the objects in the expected set is not in the actual set [Maeng, Fig. 5, Item 502 determines if a registered tag is missing, hence determining an object not being in the actual identified set].
As to Claim 3 Maeng modified by Slay teaches the method according to claim 2, further comprising: 
querying the user whether any objects of the determined actual set of objects are to be added to the expected set of objects for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set]; 
receiving from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the expected set [Maeng, Col 6, 
updating the expected set of objects associated with the detected activity to further include the user-indicated objects of the determined actual set [Maeng, Col 7, Lines 1-16, The list of object identification tags are updated].  
As to Claim 4 Maeng modified by Slay teaches the method according to claim 2, further comprising: 
storing the determined actual set of objects as a new expected set associated with the detected activity, if information identifying an expected set of objects is not available [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed].  
As to Claim 5 Maeng modified by Slay teaches the method according to claim 4, further comprising: 
querying the user whether the objects of the determined actual of objects are to be stored as the new expected set of objects for the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed]; and
receiving from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the new expected set, wherein the step of storing the determined actual set of objects as a new expected set associated with the detected activity comprises [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]: 

As to Claim 6 Maeng modified by Slay teaches the method according to claim 1, further comprising: 
receiving from the user, in response to notifying the user that at least one of the objects in the expected set is not in proximity of the wireless communications device, an indication that one or more objects in the expected set should be removed from the expected set for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]; and 
updating the expected set of objects associated with the detected activity to remove the user-indicated objects from the expected set which is associated with the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed].  
As to Claim 7 Maeng modified by Slay teaches the method according to claim 1, wherein the activity which is performed by the user of the wireless communications device is detected based on at least one, a combination, or a pattern, of: 
a location of the wireless communications device or a change thereof, a motion pattern of the wireless communications device or a change thereof, a date, a time of day, a calendar event, a communication event, sensor readings, and current weather conditions [Maeng, Col 7, 
As to Claim 8 Maeng modified by Slay teaches the method according to claim 1, wherein a behaviour of the user is registered, and if it is concluded that the registered behaviour is a frequently occurring behaviour of the user, the registered behaviour is specified as an activity [Maeng, Col 10, Lines 16-29, It is continuously determined if each previously identified object tag is detected and based on that the tag may get unregistered].  
As to Claim 9 Maeng modified by Slay teaches the method according to claim 8, wherein a group of objects are registered as being carried by the user when said frequently occurring behaviour of the user is registered, the group of objects being specified as the expected set of objects associated with the specified activity [Maeng, Col 10, Lines 16-29, It is continuously determined if each previously identified object tag is detected and based on that the tag may get unregistered and the list gets updated]. 
 As to Claim 10 Maeng modified by Slay teaches the method according to claim 1, wherein the user is notified by at least one of: emitting an audible sound, displaying a message, generating a haptic notification, and triggering another wireless communications device to notify the user [Maeng, Fig. 5, Step 506, User gets alerted by audible and/or visual warnings].  
As to Claim 11 Maeng modified by Slay teaches the method according to claim 1, wherein the information identifying the expected set of objects is retrieved from a database [Maeng, Col 7, Lines 17-23, References to object identification tags are maintained within a list stored on a computer within the home network, wherein the OIDDM 200 communicates with the network to obtain the list from the computer].
Claim 15 Maeng teaches a wireless communication device [Maeng, Col 6, Lines 3-10, Radio frequency communication device OIDDM 200] for monitoring objects capable of wireless communications, the device comprising: 
acquire information identifying an expected set of objects [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it] which are associated with the detected activity [Maeng, Col 2, Lines 42-67, Objects identification tags are coupled to an activity such as exiting a location (e.g., a building)]; 
determine whether at least one of the objects in the expected set is not in proximity of the wireless communications device based on comparison of object identities obtained from the sensed radio signalling from the proximately located objects to the objects in the expected set [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, OIDDM 200 determines that a user does not have one or more object identification tag(s)]; and 
based on the determination indicating that one of the objects in the expected set is not in the proximity of the wireless communications device, notify the user that at least one of the objects in the expected set is not in proximity of the wireless communications device [Maeng, Fig. 2 and Col 4, Lines 9-24, If OIDDM 200 determines that a user does not have one or more object identification tag(s), it alerts the user that the item with the object identification tag has been forgotten].  
Maeng does not teach a communication interface configured to sense short-range radio signalling from proximately located objects; a processor connected to the communication interface; and a memory containing instructions executable by the processor to perform 
However in analogous art, Slay teaches a communication interface [Slay, Para 53, Short range wireless interface 530] configured to sense short-range radio signalling from proximately located objects [Slay, Para 55, Short range wireless interface 530 is configured to establish a short range wireless connection with user device 120]; a processor [Slay, Fig. 3 and Para 46, Processing unit 310] connected to the communication interface; and a memory [Slay, Fig. 3 and Para 46, Processing unit 320] containing instructions executable by the processor to perform operations to: based on the detection of the activity, detect an activity sensed as a change in location of the wireless communications device carried by a user [Maeng, Fig. 1 and Col 2, Lines 42-67, Sensor 105 of the Object identification discrimination module (OIDDM) 101 detects a user proximal to the sensor as the user approaches a door to leave a building].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication interface, processor and memory of the system of Maeng such that the communication interface is configured to sense short-range radio signalling from proximately located objects; a processor connected to the communication interface; and a memory containing instructions executable by the processor to perform operations to: based on the detection of the activity, detect an activity sensed as a change in location of the wireless communications device carried by a user as taught by Slay in order to improve the likelihood of a user not forgetting any user devices by notifying the user before leaving a location [Slay, Para 1].
Claim 16 Maeng teaches the wireless communication device according to claim 15, being further operative to: 
determine an actual set of objects which are in proximity of the wireless communications device [Maeng, Fig. 5, Step 501 identifies the object identification tags and compares them with the list]; and further to, when determining whether at least one of the objects in the expected set is not in proximity of the wireless communications device: 
determine whether at least one of the objects in the expected set is not in the actual set [Maeng, Fig. 5, Item 502 determines if a registered tag is missing, hence determining an object not being in the actual identified set].  
As to Claim 17 Maeng teaches the wireless communication device according to claim 16, being further operative to: 
query the user whether any objects of the determined actual set of objects are to be added to the expected set of objects for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set]; 
receive from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the expected set [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]; and 
update the expected set of objects associated with the detected activity to further include the user-indicated objects of the determined actual set [Maeng, Col 7, Lines 1-16, The list of object identification tags are updated].  
Claim 18 Maeng teaches the wireless communication device according to claim 16, being further operative to: 
store the determined actual set of objects as a new expected set associated with the detected activity, if information identifying an expected set of objects is not available [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed]. 
As to Claim 19 Maeng teaches the wireless communication device according to claim 18, being further operative to: 
query the user whether the objects of the determined actual set of objects are to be stored as the new expected set of objects for the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed]; and 
receive from the user, in response to the query, an indication from the user regarding which objects of the determined actual set are to be included in the new expected set; and being further operative, when storing the determined actual set of objects as a new expected set associated with the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically], to: 
store the user-indicated objects of the determined actual set as the new expected set associated with the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed].  
Claim 20 Maeng teaches the wireless communication device according to claim 15, being further operative to: 
receive from the user, in response to notifying the user that at least one of the objects in the expected set is not in proximity of the wireless communications device, an indication that one or more objects in the expected set should be removed from the expected set for the detected activity [Maeng, Col 6, Lines 55-59, Adding/deleting object identification tags to/from the set manually or electronically]; and 
update the expected set of objects associated with the detected activity to remove the user-indicated objects from the expected set which is associated with the detected activity [Maeng, Col 6, Lines 55-67, The list of object identification tags are revised, updated, and stored when new object tags are added or existing object tags are removed].
Claims 12-14 and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US Patent No. 7880613 B1 by Maeng (hereinafter as Maeng) in view of U.S. PG Pub. No. 20150382160 A1 by Slay, JR. et al. (hereinafter as Slay) and further view of U.S. PG Pub. No. 20160048283 A1 by Yang et al. (hereinafter as Yang).
As to Claim 12 Maeng modified by Slay teaches the method according to claim 1, wherein a plurality of sets of objects are associated with the user [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 associated with the user are proximal to it]. 
The combination of Maeng and Slay does not teach the acquiring information comprises selecting the expected set of objects from among the sets of objects associated with the user 
However in analogous art, Yang teaches the acquiring information comprises selecting the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communication device [Yang, Para 297, Device 900 obtains data representing an activity by accessing a calendar application and obtaining data for an event entered by the user in the calendar].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Maeng and Slay such that the acquiring information comprises selecting the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communication device as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
As to Claim 13 Maeng modified by Slay teaches the method according to claim 1.
The combination of Maeng and Slay does not teach wherein a defined one of the objects is associated with a defined weather condition, and the acquiring information comprises obtaining a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast. 
However in analogous art, Yang teaches wherein a defined one of the objects is associated with a defined weather condition, and the acquiring information comprises obtaining a weather 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Maeng and Slay such that wherein a defined one of the objects is associated with a defined weather condition, and the acquiring information comprises obtaining a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
As to Claim 14 Maeng modified by Slay and Yang teaches the method according to claim 13, further comprising: 
acquiring, from the wireless communications device, information regarding which objects are in proximity of the wireless communications device [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module (OIDDM) 200 detects if one or more object identification tag(s) 211 are proximal to it].  
As to Claim 31 Maeng modified by Slay teaches the wireless communication device according to claim 15, wherein a plurality of sets of objects are associated with the user [Maeng, Fig. 2 and Col 3, Line 63 through Col 4, Line 8, Object identification discrimination module 
The combination of Maeng and Slay does not teach the wireless communication device is further operative when acquiring the information to select the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communication device. 
However in analogous art, Yang teaches the wireless communication device is further operative when acquiring the information to select the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communication device [Yang, Para 297, Device 900 obtains data representing an activity by accessing a calendar application and obtaining data for an event entered by the user in the calendar].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Maeng and Slay such that the wireless communication device is further operative when acquiring the information to select the expected set of objects from among the sets of objects associated with the user based on occurrence of a calendar event which is associated with the expected set of objects in a calendar application executed by the wireless communication device as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
Claim 32 Maeng modified by Slay teaches the wireless communication device according to claim 15.
The combination of Maeng and Slay does not teach wherein a defined one of the objects is associated with a defined weather condition, and the wireless communication device is further operative when acquiring the information to obtain a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast. 
However in analogous art, Yang teaches wherein a defined one of the objects is associated with a defined weather condition, and the wireless communication device is further operative when acquiring the information to obtain a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast [Yang, Para 297, Device 900 obtains data representing an activity by accessing a calendar application and obtaining data for an event entered by the user in the calendar and alerts the user based on the current or forecasted weather condition].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Maeng and Slay such that wherein a defined one of the objects is associated with a defined weather condition, and the wireless communication device is further operative when acquiring the information to obtain a weather forecast and to include the defined one of the objects in the expected set of objects responsive to the defined weather condition being satisfied by the weather forecast as taught by Yang in order to improve user experience when using reduced-size electronic devices by providing alert to the user based on calendar events and weather forecast [Yang, Para 3].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646